Citation Nr: 1121600	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1970.

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2009 the Veteran testified at a local RO hearing, and in March 2010 the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his March 2010 Board hearing (March 2010 Board hearing transcript, pages 21-24) the Veteran appeared to indicate that he had filed a claim for Social Security Administration (SSA) benefits.  In confirmation of the Veteran's testimony concerning a SSA benefits filing, the Board notes that in a letter dated in March 2010 a civilian attorney representing the Veteran in the SSA matter indicated that the Veteran had filed a claim for SSA benefits in December 2009 and further stated that it "takes approximately 3-6 months" for a decision to be issued.

The Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that while in April 2010 the AOJ issued VCAA notice to the Veteran relative to the issue of TDIU, such issue has not been adjudicated by the AOJ, nor developed for appellate consideration at this time.  As such, it must be adjudicated by the AOJ prior to appellate consideration.  Moreover, in order to properly adjudicate the TDIU claim, as well as the PTSD increased rating claim, the Board finds that the Veteran's SSA records should obtained.

The Board observes that a January 2009 VA PTSD examination is adequate for rating purposes, and it does not appear that another VA PTSD rating examination is necessary at this time.  The Board notes, however, that at his March 2010 Board hearing the Veteran indicated (March 2010 Board hearing transcript, page 3) that he was undergoing PTSD counseling once every two weeks at the Vet Center and once every six months at the VAMC.  The Board finds that such records should be obtained an associated with claims file.

Accordingly, the case is REMANDED for the following action:

1.  All Vet Center treatment records relating to any psychiatric or counseling treatment of the Veteran since June 2009 not already of record should be obtained and associated with the claims file.

2.  All VA medical treatment records relating to any psychiatric or counseling treatment of the Veteran since February 2010 not already of record should be obtained and associated with the claims file.

3.  The AOJ should contact the Social Security Administration (SSA) and request a copy of the Veteran's records regarding any claim for SSA disability benefits, including any SSA administrative decision(s) (favorable or unfavorable), and the medical records upon which the decision(s) were based.

4.  If development completed in connection with this remand so warrants, the AOJ should schedule the Veteran for a VA examination that addresses the medical matters presented by this appeal.

5.  The AOJ should then readjudicate the issue of entitlement to an increased rating for PTSD, currently rated as 30 percent disabling.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

6.  The AOJ should then adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


